Citation Nr: 0823094	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-14 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to an August 2004 rating decision, which denied claims 
for service connection for a low back disability, right leg 
deep vein thrombosis, status post left hand injury, memory 
loss, shortness of breath, and a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from October 1994 to March 
1995, and from March 1996 to March 1999, and had active duty 
for training from October 2002 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Boise, Idaho, regional office (RO) which denied claims for 
service connection for a low back disability, right leg deep 
vein thrombosis, status post left hand injury, memory loss, 
shortness of breath, a bilateral knee disability, bilateral 
hearing loss, and tinnitus.  

The issues of service connection for bilateral hearing loss, 
and tinnitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied claims 
for service connection for a low back disability, right leg 
deep vein thrombosis, status post left hand injury, memory 
loss, shortness of breath, and a bilateral knee disability; 
the appellant was informed of this decision by correspondence 
dated August 13, 2004.  

2.  On September 22, 2004, a Notice of Disagreement was 
received as to the August 2004 decision; on April 25, 2005, a 
Statement of the Case was mailed to the appellant.  

3.  On February 28, 2006, and no earlier, a VA Form 9 was 
received; a timely VA Form 9, substantive appeal, is not of 
record pertaining to the issues of service connection for a 
low back disability, right leg deep vein thrombosis, status 
post left hand injury, memory loss, shortness of breath, and 
a bilateral knee disability.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the issues of 
entitlement to service connection for a low back disability, 
right leg deep vein thrombosis, status post left hand injury, 
memory loss, shortness of breath, and a bilateral knee 
disability.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that in this case, the issue is 
whether the veteran perfected his appeal.  The Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  As the Board has denied the 
claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In an August 2004 rating decision, the RO denied service 
connection for a low back disability, right leg deep vein 
thrombosis, status post left hand injury, memory loss, 
shortness of breath, and a bilateral knee disability.  The 
appellant was informed of this decision by correspondence 
dated August 13, 2004.  On September 22, 2004, a Notice of 
Disagreement was received as to the August 2004 decision.  On 
April 25, 2005, a Statement of the Case was mailed to the 
appellant.   

On February 28, 2006, and no earlier, a VA Form 9 was 
received.  

In a letter dated December 13, 2007, the Board attempted to 
advise the veteran that a timely substantive appeal as to the 
August 2004 RO decision did not appear to be of record.  See 
38 C.F.R. § 20.101(d).  This letter was sent to the veteran's 
most recent address of record, however, this notice was 
returned by the Postal Service as undeliverable.  In this 
regard, a June 2006 letter from the Board to the veteran was 
also returned as undeliverable.  

In January 2008, the Board contacted the veteran's 
representative, and requested that they provide or current 
address for the veteran, or, if his address could not be 
ascertained, respond to the Board's December 2007 letter.  

On April 24, 2008, the Board sent the veteran another notice 
to an address which his representative had advised VA was 
current.  He was advised that he had 60 days to respond with 
additional evidence or argument, that he would be afforded a 
hearing if he so desired on the issue of whether a timely 
substantive appeal was received as to the RO's August 2004 
decision, and that if he did not respond within that time, 
that his claims would be adjudicated.  There is no record of 
a response.  

Given the foregoing, the only issue before the Board is 
whether it has jurisdiction to consider the issues of whether 
service connection is warranted for a low back disability, 
right leg deep vein thrombosis, status post left hand injury, 
memory loss, shortness of breath, and a bilateral knee 
disability.  In this regard, the United States Court of 
Appeals for the Federal Circuit has noted that, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  

In this case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  The 
Board's authority to consider its jurisdiction is contained 
in 38 U.S.C.A. § 7105(d)(3) (West 2002), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2007) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The Notice of Disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2007).  

After a Notice of Disagreement (NOD) is filed, a Statement of 
the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2007).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  The NOD and substantive 
appeal must be filed with the agency of original jurisdiction 
which issued the notice of the determination being appealed.  
38 C.F.R. § 20.300 (2007).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2007).  

In the August 2004 rating decision, the RO denied claims of 
entitlement to service connection for low back strain, right 
leg deep vein thrombosis, status post left hand injury, 
memory loss, shortness of breath, a right knee condition, and 
a left knee condition.  The veteran was notified of this 
decision by cover letter, dated August 13, 2004.  In 
September 2004, a timely Notice of Disagreement was received 
as to the August 2004 decision.  By cover letter dated April 
25, 2005, a statement of the case was issued.  The cover 
letter notified the veteran inter alia of the following: if 
he desired to appeal he must file an attached VA Form 9, what 
the VA Form 9 should address, that the appeal must be filed 
within 60 days from the date of the letter or within the 
remainder, if any, of the one-year period form the date of 
the letter notifying him of the action that he had appealed, 
and, that if VA did not hear from him within that period his 
case would be closed.  He was also notified that if he 
desired more time to file an appeal, he should request more 
time before the time limit for filing his appeal expired, and 
that a request for a hearing would not extend the time period 
for filing his appeal.  The cover letter indicates that a VA 
Form 9, with Appeal Hearing Options, was attached, and that a 
copy of the SOC was sent to the veteran's representative.  

On February 28, 2006, a VA Form 9 was received.  A review of 
the claims file does not show that the RO received any 
correspondence which indicates continued disagreement with 
the RO's August 2004 denials of the claims for service 
connection for a low back disability, right leg deep vein 
thrombosis, status post left hand injury, memory loss, 
shortness of breath, and/or a bilateral knee disability, was 
received at any time between April 25, 2005 (the date of 
issuance of the statement of the case), and August 13, 2005 
(the date marking the end of the one-year period from the 
mailing of the RO's rating decision).  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).  

In this regard, although the RO initially accepted a 
statement from the veteran's representative, received in May 
2005, as a substantive appeal, the RO apparently reversed its 
decision, and in any event, the issue of jurisdiction is for 
the Board to determine.  In fact, the May 2005 
representative's statement references a duty to assist letter 
sent from VA to the veteran on March 10, 2005, and it 
pertains to an issue not currently on appeal, i.e., a claim 
for service connection for a right hand injury.  
Specifically, it notes that the veteran had missed scheduled 
examinations of his right hand because he had been out of 
town, and that he was rescheduling his exams.  

Given the foregoing, the Board finds that a timely 
substantive appeal as to the issues of entitlement to service 
connection for a low back disability, right leg deep vein 
thrombosis, status post left hand injury, memory loss, 
shortness of breath, and a bilateral knee disability, was not 
filed; and that the RO's August 2004 rating action is 
therefore final.  Id.  

In reaching this decision, the Board has considered a 
statement from the appellant's representative, received in 
February 2008.  However, this argument pertains to the claims 
for bilateral hearing loss, and tinnitus, which have been 
remanded for additional development.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal. 
38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.200; see also Roy v. Brown, 5 Vet. App. 554 (1993).  In 
this case, a timely VA Form 9 was not received.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002 & Supp. 2005).  
There has not been a timely appeal of the issues, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).  


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for low back strain, right 
leg deep vein thrombosis, status post left hand injury, 
memory loss, shortness of breath, a right knee condition, and 
a left knee condition, are dismissed. 

 
REMAND

In August 2004, the RO denied the veteran's claims for 
service connection for bilateral hearing loss, and tinnitus.  
A timely notice of disagreement was received in September 
2004, and in April 2005, a statement of the case was issued.  
In August 2005, the veteran was afforded a VA audio 
examination which contains evidence that is relevant to the 
veteran's claims for both bilateral hearing loss and 
tinnitus.  This evidence is not accompanied by a waiver of RO 
review, and a supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  

In this case, the veteran did not submit a waiver of initial 
RO review with the additional evidence.  Given the foregoing, 
on remand, the RO must review the new evidence and, if either 
of the claims remains denied, include such evidence in a 
supplemental statement of the case.  Id.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss, and tinnitus.  If 
either of the decisions remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


